Case 1:20-cr-10055-IT Document1 Filed 02/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA Criminal No.
ee Violation:

DANNY RIVERA ZORILLA,
Count One: Unlawful Reentry of

Deported Alien

Defendant
efendan (8 U.S.C. § 1326)

)
)
)
)
)
)
)
)

INDICTMENT

COUNT ONE

Unlawful Reentry of Deported Alien
(8 U.S.C. § 1326)
The Grand Jury charges:
On or about July 17, 2019, in Everett, in the District of Massachusetts, the defendant,
DANNY RIVERA ZORILLA,

being an alien and having been excluded, removed, and deported from the United States on or
about March 19, 2013, was found in the United States without having received the express consent
of the Secretary of the Department of Homeland Security to reapply for admission to the United
States.

All in violation of Title 8, United States Code, Sections 1326(a) and (b)(1), and Title 6,

United States Code, Sections 202(3) and (4), and 557.
Case 1:20-cr-10055-IT Document1 Filed 02/20/20 Page 2 of 2

A TRUE BIET.

/ WA
-GZ

KENNETH G. SHINE
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

District of Massachusetts: FEBRUARY 20, 2020
Returned into the District Court by the Grand Jurors and filed.

Kybipe— Bolu t—

DEPUTYICLERK Ties
2 /20facae C 3/d]pn7
